Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are pending in this application. Claims 1 and 14 are currently amended. Claim 2 is cancelled. Claims 3-13 are original claims. Claims 15-20 were previously presented. Claim 21 is new claim.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. On page 1of 4 to page 2 of 4, applicant argues that Worley does not teach the amended limitation of “wherein the plurality of electrical connections coupling the input pins in the plurality of input pins to the common node in the hot-plug protection circuit comprise only a single respective diode having an anode coupled to the respective pin in the plurality of input pins and a cathode coupled to the common node” of claim 1. Examiner disagrees respectfully. In the non-final rejection filed 10/20/2021, the input pins in the plurality of input pins are identified as Vdd1, Vdd2 …. VddN of fig.2 in Worley (US5654862) and common node is identified as Vesd 240 in fig.2 of Worley. As seen in the same fig.2, for example, input pin Vdd1 is connected to common node Vesd 240 via a single diode 210; Anode of diode 210 is coupled to the pin and cathode of diode 210 is coupled to common node. Similarly, inputs Vdd2… VddN are all coupled to common node via a single diode each. Hence, applicant’s argument is moot.
Claim 14 and dependent claim arguments is not persuasive for the same reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Worley (US5654862), and further in view of Ollitrault (US20180149689A1).
Regarding claim 1, Worley teaches an integrated circuit (abstract, integrated circuits) comprising a plurality of input pins (i.e. power pins Vdd1, Vdd2… VddN) (fig. 2) and at least one output pin (i.e. Vsub 205) (fig.2), the integrated circuit including a hot-plug protection circuit (implicit, refer to column 2 lines 55-56, multiple power supply ESD protection), wherein the hot-plug protection circuit comprises: a plurality of electrical connections (implicit), wherein input pins in the plurality of input pins are electrically coupled to a common node (i.e. Vesd 240) (fig.2) in the hot-plug protection circuit via respective electrical connections in the plurality of electrical connections (implicit); and a clamping circuitry (i.e. BIGFET CLAMP 200) (fig.2) coupled between the common node and the at least one output pin (implicit), the clamping circuitry 
Worley does not teach wherein a subset of the plurality of input pins comprises a plurality of battery cell balancing pin pairs coupled to the integrated circuit, and directly electrically coupled to the common node in the hot-plug protection circuit via the respective electrical connections in the plurality of electrical connections.
Ollitrault teaches in a similar field of endeavor of electrostatic discharge protection circuits for battery cells (i.e. cell connection circuitry 210) (fig.2), wherein a subset of the plurality of input pins comprises a plurality (e.g. each balancing circuitry like 113 and 209, each have battery cell balancing pin pairs) (fig.2) of battery cell balancing pin pairs (i.e. first cell balancing terminal 111 and second cell balancing terminal 112) (fig.2) coupled to the integrated 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the battery cell balancing chip in Worley, as taught by Ollitrault, as it provides the advantage of protecting the integrated circuit from electrostatic discharge, as well as provide cell balancing to prolong battery life.
Regarding claim 14, Worley teaches a method of providing hot-plug protection (abstract, ESD protection scheme) in an integrated circuit (abstract, integrated circuit) comprising a plurality of input pins (i.e. power pins Vdd1, Vdd2… VddN) (fig. 2) and at least one output pin (i.e. Vsub 205) (fig.2), the integrated circuit including a hot-plug protection circuit (implicit, refer to column 2 lines 55-56, multiple power supply ESD protection), wherein the method comprises: providing a plurality of electrical connections (implicit), wherein input pins in the plurality of input pins are electrically coupled to a common node (i.e. Vesd 240) (fig.2) in the hot-plug protection circuit via respective electrical connections in the plurality of electrical connections (implicit); and arranging clamping circuitry (i.e. BIGFET CLAMP 200) (fig.2) coupled between the common node and the at least one output pin (implicit), the clamping circuitry being activatable as a result of a voltage spike applied across the clamping circuitry (refer to column 3 lines 11-12, function of a transient clamp is to turn on only when the voltage changes 
Worley does not teach wherein a subset of the plurality of input pins comprises a plurality of battery cell balancing pin pairs coupled to the integrated circuit, and directly electrically coupled to the common node in the hot-plug protection circuit via the respective electrical connections in the plurality of electrical connections.
Ollitrault teaches in a similar field of endeavor of electrostatic discharge protection circuits for battery cells (i.e. cell connection circuitry 210) (fig.2), wherein a subset of the plurality of input pins comprises a plurality (e.g. each balancing circuitry like 113 and 209, each have battery cell balancing pin pairs) (fig.2) of battery cell balancing pin pairs (i.e. first cell balancing terminal 111 and second cell balancing terminal 112) (fig.2) coupled to the integrated circuit ([0072], BCC may comprise an integrated circuit) , and directly electrically coupled to the common node in the hot-plug protection circuit via the respective electrical connections in the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the battery cell balancing chip in Worley, as taught by Ollitrault, as it provides the advantage of protecting the integrated circuit from electrostatic discharge, as well as provide cell balancing to prolong battery life.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Ollitrault (US20180149689A1), and further in view of Avery (US6501632B1).
Regarding claim 3, Worley teaches the integrated circuit of claim 1, wherein the clamping circuitry comprises: a MOS transistor having a current path between the common node and the at least one output pin of the integrated circuit (Worley, e.g. MOSFET 402 is connected between Vesd and ground) (fig.4) (From fig.2, ground is equivalent to output pin Vsub); and a diode having an anode coupled to a source terminal of the MOS transistor (Worley, e.g. anode of diode 470 is coupled to source terminal of MOSFET 402) (fig.4) and a cathode coupled to a gate terminal of the MOS transistor (Worley, e.g. cathode of diode 470 is connected to gate of MOSFET 402 via threshold detector 460 and bias network) (fig.4), the diode being configured to clamp a gate-source voltage of the MOS transistor (Worley, refer to column 5 lines 36-38, diode 470 is…. Used as a CDM attenuation capacitor).
Worley and Ollitrault do not teach that the diode is a Zener diode.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping circuit of Worley and Ollitrault to include the Zener diode as taught by Avery, as it provides the advantage of better bias regulation over a wide range of load currents and input voltages at low cost.
Regarding claim 4, Worley, Ollitrault and Avery teach the integrated circuit of claim 3, comprising a capacitance (Avery, i.e. capacitor C) (fig.3) coupled between the common node (Avery, e.g. pad 302 where drain of MOSFET is connected) (fig.3) and the gate terminal of the MOS transistor (implicit).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Ollitrault (US20180149689A1), and further in view of Laber (US20120086401A1).
Regarding claim 5, Worley and Ollitrault teach the integrated circuit of claim 1.

Laber teaches an integrated circuit (i.e. IC 206) (fig.2) configured as an electronic control unit of a battery management system (abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads) for controlling a battery pack (i.e. Multicell battery 202) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley and Ollitrault for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching.
Regarding claim 13, Worley, Ollitrault and Laber teach an electrically powered vehicle (Laber, refer to [0011], electrically powered system, such as an electrical vehicle), comprising: a battery pack (Laber, i.e. Multicell battery 202) (fig.2) comprising a plurality of electrical battery cells (Laber, i.e. multi cell battery 202) (fig.2); a battery management system coupled to the battery pack (implicit); and an integrated circuit (Laber, i.e. IC 206) (fig.2) (Worley, abstract, integrated circuits) according to claim 5 configured to control the battery management system (Laber, abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads).

Claims 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Ollitrault (US20180149689A1), and further in view of Chen (US20020191359A1).
Regarding claim 6, Worley and Ollitrault teach an electronic device, comprising: an integrated circuit according to claim 1; 
Worley and Ollitrault do not teach a power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin and comprising a high-impedance current path between the at least one output pin of the integrated circuit and the reference pin.
Chen teaches a power limiting circuit (i.e. Current limiting resistor 42, Switch 43, Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5) coupled between the at least one output pin of the integrated circuit (e.g. output of main body 413 going into reference voltage) (fig.5) (also refer to [0016], of the IC embedded therein) and a reference pin (e.g. negative terminal of rectification circuit 411) (fig.5) and comprising a high-impedance current path (e.g. path through current limiting resistor 42) (fig.5) between the at least one output pin of the integrated circuit and the reference pin (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Worley and Ollitrault and include a power limiting circuit as taught by Chen, as it provides the advantage of protection from inrush current.
Regarding claim 7, Worley, Ollitrault and Chen teach the electronic device of claim 6, wherein the power limiting circuit comprises a low- impedance current path (Chen, i.e. switch 
Regarding claim 8, Worley, Ollitrault and Chen teach the electronic device of claim 7, wherein the activation signal is provided as an output signal of the integrated circuit (Chen, e.g. output of main body 413 going into reference voltage) (fig.5) (also refer to [0016], of the IC embedded therein).
Regarding claim 9, Worley, Ollitrault and Chen teach the electronic device of claim 7, comprising a delay-generating circuit network in a signal propagation path of the activation signal (Chen, i.e. Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5), the delay-generating circuit network being configured to delay propagation of the activation signal (Chen, refer to [0017], for increasing the setup time of the reference voltage).
Regarding claim 10, Worley, Ollitrault and Chen teach the electronic device of claim 6, wherein the integrated circuit comprises an integrated circuit chip (Chen, e.g. main body 413) (fig.5) (also refer to [0016], of the IC embedded therein) and the power limiting circuit is provided external to the integrated circuit chip (Chen, e.g. power limiting circuit comprising current limiting resistor 42, etc., is external to main body 413).
Regarding claim 15, Worley and Ollitrault teach the method of claim 14.

Chen teaches coupling a power limiting circuit (i.e. Current limiting resistor 42, Switch 43, Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5) between the at least one output pin of the integrated circuit (e.g. output of main body 413 going into reference voltage) (fig.5) (also refer to [0016], of the IC embedded therein) and a reference pin (e.g. negative terminal of rectification circuit 411) (fig.5), the power limiting circuit comprising a high-impedance current path (e.g. path through current limiting resistor 42) (fig.5) between the at least one output pin of the integrated circuit and the reference pin (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Worley and Ollitrault and include a power limiting circuit as taught by Chen, as it provides the advantage of protection from inrush current.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), Ollitrault (US20180149689A1) and Chen (US20020191359A1), and further in view of McMahon (US5734555A).
Regarding claim 11, Worley and Chen teach the electronic device of claim 10, comprising a package (Worley, abstract, ESD protection scheme) (Chen, refer to [0006], inrush current protection circuit for an electric appliance) having the integrated circuit (Chen, e.g. 
Worley, Ollitrault and Chen do not teach that the package is a printed circuit board.
McMahon teaches a package that has plurality of pins extending from a printed circuit board (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the device of Worley, Ollitrault and Chen on the printed circuit board of McMahon, as it provides the advantage of portability and a means for heat sink.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), Ollitrault (US20180149689A1) and Chen (US2002/0191359A1), and further in view of Laber (US20120086401A1).
Regarding claim 12, Worley, Ollitrault and Chen teach the electronic device of claim 6.
Worley, Ollitrault and Chen do not teach an intended use for the integrated circuit where the integrated circuit is configured as an electronic control unit of a battery management system for controlling a battery pack.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley, Ollitrault and Chen for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching for a battery pack.

Allowable Subject Matter
Claims 16-21 are allowed.
Prior art Worley (US5654862) and Chen (US20020191359A1) have been found to be the closest prior art.
None of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses a second resistor coupled between the source and the control terminal of the electronic switch of the power limiting circuit.
Regarding claim 16, Worley teaches an integrated circuit (abstract, integrated circuits) comprising a plurality of input pins (i.e. power pins Vdd1, Vdd2… VddN) (fig. 2) and at least one output pin (i.e. Vsub 205) (fig.2), the integrated circuit including a hot-plug protection circuit (implicit, refer to column 2 lines 55-56, multiple power supply ESD protection), wherein the hot-plug protection circuit comprises: a plurality of electrical connections (implicit), wherein input pins in the plurality of input pins are electrically coupled to a common node (i.e. Vesd 240) 
Worley does not teach a power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin and comprising a high-impedance current path and an electronic switch coupled between the at least one output pin of the integrated circuit and the reference pin, wherein the power limiting circuit is configured to keep inrush power below a break-point of the clamping circuitry, and wherein the electronic switch comprises an MOS transistor, a capacitor coupled between a gate and a source of the MOS transistor, a first resistor coupled between the gate and a control terminal of the electronic switch, and a second resistor coupled between the source and the control terminal of the electronic switch.
Chen teaches a power limiting circuit (i.e. Current limiting resistor 42, Switch 43, Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5) coupled between the at least one 
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses a second resistor coupled between the source and the control terminal of the electronic switch of the power limiting circuit.
Claims 17-21 are allowed because they depend on allowable claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/24/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839